PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SCHLUMBERGER TECHNOLOGY CORPORATION
Application No. 14/718,287
Filed: 21 May 2015
For: Morphable Apparatus

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 2, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned on January 31, 2020 for failure to timely pay the issue fee in response to the October 30, 2019 Notice of Allowance (“Notice”), which set a three month non-extendable period for reply. A Notice of Abandonment was mailed on February 14, 2020.

A grantable petition to revive under1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee (May 2, 2022), a Request for Continued Examination (RCE), the RCE fee of $1900 and an IDS as the submission required by 37 CFR 1.114 (May 11, 2020); (2) the petition fee of $2000 (May 11, 2020); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional (May 11, 2020). All requirements under 37 CFR 1.137(a) being met, the petition is granted.

The Office acknowledges receipt of the $1000 issue fee on May 2, 2022. Because this application was abandoned for failure to pay the issue fee, the required reply must include payment of the issue fee. MPEP 711.03(c)II. A.2. However, applicant desires continued examination, as is evidenced by the filing of the May 11, 2020 RCE and IDS.

This application is being referred to Technology Center AU 3672 for processing the May 11, 2020 RCE and for appropriate action by an examiner in the normal course of business on the concurrently filed IDS. If the application is allowed again, applicant may request that the $1000 issue fee paid on May 2, 2022 be reapplied to the issue fee then due.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET